Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Incorrect Claim Status
	The Office notes that Applicant includes the incorrect claim status within the claims for claim 14 in the provided claim set.  In order to expedite prosecution, the Office has not required a notice of non-compliance at this time due to the issue only involving a single claim.  Applicant though must provide the correct claim status within the next claim set, if Applicant responds.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 10, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowan (5579946) in view of Jain (20130276712) and Maas (d606866).
Rowan discloses:
1, 5-7. A bowl (figs 1-12) comprising: an outer body of a bowl (adjacent “14” in figures); an inner body of the bowl (Adjacent “24” and “22” in figures), wherein the inner body comprises a lip (adjacent 29), wherein the inner body is connected to an upper edge of the outer body (as shown for example in figure 2), wherein a connection formed by the upper edge of the outer body and a lip of the inner body is seamless (no seam shown in fig 2 for example); and an internal cavity, wherein the internal cavity is formed by the outer body and inner body (30); a bottom (16).
Rowan discloses the claimed invention above with the exception of the following which is disclosed by Jain: circular foot; a rubber or other polymer; secured to the bottom by friction fit; recessed into the bottom (16, also not flush with the bottom as shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowan in view of Jain (by providing the above feature) in order to provide resistance to slipping and damage.  With respect to a portion of the lip perpendicular to a portion of a side, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the side of the device to be at a 90 degree angle as for example to increase the space within the outer walls to improve thermal properties as well as to provide flush surface for storage purposes.  Though not required, the Office notes that Rowan discloses a flat side wall (in figures 9-11 adjacent 120) and that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the device (such as the above side walls) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to a logo, the Office notes that Maas discloses a logo positioned on a bottom (fig 5 and also within an inner circumference).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Maas (by providing indicia, such as to a bottom) in order to enhance advertising for the user while also providing useful information via a logo such as, but certainly not limited to whether or not a device is recyclable.  The Office notes that the logo is also “recessed” in that the logo is located between the elements that extend further in a vertical direction and located therebeween in the Combined Reference (such as the foot of Jain).  Further, though not required by Applicant, the Office notes Mass already discloses that the logo is within a recess, in order to expedite prosecution for Applicant.

Rowan further discloses:
2. The bowl of claim 1, wherein the internal cavity is insulative (col. 5: 57- col. 6: 6).
3. The bowl of claim 2, wherein the internal cavity is a vacuum chamber (col. 5: 57- col. 6: 6).
4. The bowl of claim 2, wherein the internal cavity further includes an insulating material (col. 5: 57- col. 6: 6).
13. The bowl of claim 1, wherein the outer body has a u-shaped cross section and wherein the inner body is concave and dome-shaped (shape shown in fig 2 for example).

10, 21, 22:  With respect to the sizing and size range of the device (including the foot), the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the device in order to hold a specific quantity of contents, as well as to provide desired degree of anti-slip based on the contents.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). And, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 5 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
With respect to the foot is secured to the bottom by an adhesive, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known  to secure elements with adhesive is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of AAPA to secure elements with adhesive such as to the foot in order to provide a more secure attachment such as for the purposes of making removal more difficult such as with use with children and/or pets.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Miller (7478588).
The Combined Reference already discloses materials to aluminum and stainless steel (col. 3: 18-40). With respect to the both the outer body and the inner body being a same metal material, Miller discloses similar art (figs 1-3) and also discloses that is common for multiple bodies to be of the same duplicate material (col. 3: 58-69, col. 4: 57-64, col. 6: 10-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Miller (by providing two materials of aluminum and/or stainless for the two bodies) in order to provide compatible materials more suitable for food and potential baking.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  In addition to the above, the Office notes that Official Notice is taken, that it is old and conventional to an outer body of stainless steel or aluminum with an inner body of stainless steel or aluminum. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to an outer body of stainless steel or aluminum with an inner body of stainless steel or aluminum in order to provide two strong materials while also saving costs by using similar metal materials or the same metal material.

Claim 20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Jain and AAPA.
Rowan discloses: 
20. A bowl (figs 1-12) comprising: an outer body of a bowl (adjacent “14” in figures), an inner body of the bowl (Adjacent “24” and “22” in figures), comprising a lip (adjacent 29) wherein the inner body is generally u-shaped (As shown in fig 2), the inner body configured to hold a liquid or solid (capable of performing the above intended use), and an internal cavity, wherein the internal cavity is formed by the outer body and inner body (30); a bottom (16).
Rowan discloses the claimed invention above with the exception of the following which is disclosed by Jain: circular foot; a rubber or other polymer; secured to the bottom by friction fit; recessed into the bottom (16, also not flush with the bottom as shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowan in view of Jain (by providing the above feature) in order to provide resistance to slipping and damage. With respect to the foot is secured to the bottom by an adhesive, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to  secure elements with adhesive is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to secure elements with adhesive such as to the foot in order to provide a more secure attachment such as for the purposes of making removal more difficult such as with use with children and/or pets. With respect to a portion of the lip perpendicular to a portion of a side, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the side of the device to be at a 90 degree angle as for example to increase the space within the outer walls to improve thermal properties as well as to provide flush surface for storage purposes.  Though not required, the Office notes that Rowan discloses a flat side wall (in figures 9-11 adjacent 120) and that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the device (such as the above side walls) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to a logo, the Office notes that Maas discloses a logo positioned on a bottom (fig 5 and also within an inner circumference).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Maas (by providing indicia, such as to a bottom) in order to enhance advertising for the user while also providing useful information via a logo such as, but certainly not limited to whether or not a device is recyclable.  The Office notes that the logo is also “recessed” in that the logo is located between the elements that extend further in a vertical direction and located therebeween in the Combined Reference (such as the foot of Jain).  Further, though not required by Applicant, the Office notes Mass already discloses that the logo is within a recess, in order to expedite prosecution for Applicant.

20, 23, 24:  With respect to the sizing and size range of the device (including the foot), the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the device in order to hold a specific quantity of contents, as well as to provide desired degree of anti-slip based on the contents.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). And, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. The Office notes that Applicant has replaced the word “stamped” with the word “recessed”.  Applicant then states “Independent claims 1 and 20 are amended to recite in part "a recessed logo positioned on the bottom of the bowl." Support for the amendment is found at paragraph [25] of the specification that states, "The bottom portion 102 may also include a recessed logo." None of Rowan, Jain, Maas, AAPA, or Miller disclose, teach, or suggest the claim limitations presently recited in claims 1 and 20.”  With respect to a logo, the Office notes that Maas discloses a logo positioned on a bottom (fig 5 and also within an inner circumference).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Maas (by providing indicia, such as to a bottom) in order to enhance advertising for the user while also providing useful information via a logo such as, but certainly not limited to whether or not a device is recyclable.  The Office notes that the logo is also “recessed” in that the logo is located between the elements that extend further in a vertical direction and located therebeween in the Combined Reference (such as the foot of Jain).  Further, though not required by Applicant, the Office notes Mass already discloses that the logo is within a recess, in order to expedite prosecution for Applicant.
 Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735